DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 12/03/2020.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding new Claim 23, the limitation “wherein the substrate is a polymer substrate7whereinw” is not supported by the originally filed application.  At best, the originally filed application at ¶ [0031] teaches an epitaxial piezoelectric structure on a polymer-coated (e.g. PDMS) glass slide.  Throughout their specification (e.g. see ¶ [0031-32 and 49-50]), although applicant repeatedly references a “Si substrate”, the examiner finds and the applicant cites no passage that could reasonably teach the claimed “polymer substrate”.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that the “polymer substrate” of new Claim 23 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the “polymer substrate” of Claim 23.  Consequently, Claim 23 must be rejected as lacking adequate written description.





Claim Rejections - 35 USC § 112(b) – Indefiniteness
Any previous new-matter rejections under § 112 which are not repeated below have been withdrawn in view of applicant’s claim amendments filed 12/03/2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 23 is also rejected for depending from indefinite base Claims 21-22.
Regarding Claim 6:
In lines 2-4: The limitation of “each magnetoelectric device in the plurality comprising: a layer of piezoelectric material” fails to distinctly claim the subject matter of the instant invention because, based on the examiner’s understanding applicant’s disclosure (e.g. Fig. 3 and ¶ [0028]), each magnetoelectric device (e.g. each Ni/SrRuO3 island) does not actually include a layer of piezoelectric material as claimed.  Instead, applicant’s Fig. 3 and ¶ [0028] make clear that the individual magnetoelectric devices share a common piezoelectric material layer.  Consequently, for examination purposes this limitation will be interpreted as a common layer of piezoelectric material.
In applicant’s Remarks filed 12/03/2020 (see Remarks; pg. 8), applicant references ¶ [0028] of their specification which states: “It should be understood, however, that the individual magnetoelectric devices in the array can share a common bottom electrode and a common piezoelectric layer, as illustrated in FIG. 3; in such embodiments, each top electrode paired with the bottom electrode would define an individual device within the array”.
Based solely on this passage, applicant makes a considerable leap in logic to conclude that “claim 6, as presently written, properly covers embodiments of the arrays were [sic] the recited layer of piezoelectric material is a common layer and embodiments in which the different devices do not share a common piezoelectric layer”.
However, contrary to applicant’s assertion, the instant disclosure describes no such embodiment “in which the different devices do not share a common piezoelectric layer”.  Applicant’s Fig. 3 is the only magnetoelectric device embodiment that exhibits a plurality of magnetoelectric devices.  And neither applicant’s Fig. 3 nor any associated written description detail anything that one skilled in the art could possibly construe as a magnetoelectric device having a plurality of magnetoelectric devices that do not share a common piezoelectric layer.  
Consequently, the indefiniteness rejection of Claim 6 is maintained.
In line 11: The limitation of “the thickness” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “a thickness”.



Regarding Claim 21:
In line 3: The limitation of “the piezoelectric layer” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “the layer of piezoelectric material” which was previously recited in parent Claim 1, Line 2.

-Regarding Claim 22:
In line 3: The limitation of “the film” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “the layer of piezoelectric material” which was previously recited in parent Claim 1, Line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,387,476 to Iwasaki et al. (from hereinafter Iwasaki ‘476, prior art of record).
Regarding Claim 1, Iwasaki ‘476 teaches a magnetoelectric device (e.g. 60/70; see Figs. 15-17) comprising: 
a layer of piezoelectric material (62; see Fig. 15 and Col. 21, Line 41 – Col. 23, Line 39); 
an island of magnetostrictive material (“strain-sensitive magnetic layer” 63) that is strain-coupled to the layer of piezoelectric material (62); 
a bottom electrode (61) in electrical communication with a first surface (e.g. bottom of 62) of the layer of piezoelectric material (62); and 
an unpaired top electrode (64; which is “unpaired” because electrode 64 is not paired with an additional top electrode, as applicant explains in ¶ [0028] of their Specification) in electrical communication with a second surface (e.g. top of 62, albeit indirectly via layer 63) of the layer of piezoelectric material (62), wherein the bottom electrode (61) and the unpaired top electrode (64) are configured to apply or to detect an electric field (e.g. “E” field; see Figs. 16-17 and Col. 24, lines 47-51) through the thickness of the layer of piezoelectric material (62) in a biased region (e.g. “magnetic functional elements” 66) in the layer of piezoelectric material (62), wherein the biased region (66) in the piezoelectric material (62) has an aspect ratio (i.e. length:width as defined by ¶ [0021] of applicant’s Specification) greater than one (e.g. as reasonably evidenced by the rectangular shape shown in Figs. 16-17; see also Col. 8, Lines 37-40 teaching “a magnetic functional element may be formed by laying two magnetic thin films showing respective directions of magnetic anisotropy that intersect each other rectangularly” [emphasis examiner’s]) and is surrounded by an unbiased region (e.g. portions of piezoelectric material 62 located below separator grooves 65; see Fig. 15) of the layer of piezoelectric material (62).

    PNG
    media_image1.png
    337
    800
    media_image1.png
    Greyscale


Regarding Claim 6 (as best understood), Iwasaki ‘476 teaches a magnetoelectric device array (e.g. 60/70; see Figs. 15-17) comprising: 
a plurality of magnetoelectric devices (66), each magnetoelectric device (66) in the plurality comprising: 
a layer of piezoelectric material (62; see Fig. 15 and Col. 21, Line 41 – Col. 23, Line 39); 
an island of magnetostrictive material (“strain-sensitive magnetic layer” 63) that is strain-coupled to the layer of piezoelectric material (62); 
a bottom electrode (61) in electrical communication with a first surface (e.g. bottom of 62) of the layer of piezoelectric material (62); and 
an unpaired top electrode (64; which is “unpaired” because electrode 64 is not paired with an additional top electrode, as applicant explains in ¶ [0028] of their Specification) in electrical communication with a second surface (e.g. top of 62, albeit indirectly via layer 63) of the layer of piezoelectric material (62), wherein the bottom electrode (61) and the unpaired top electrode (64) are configured to apply or to detect an electric field (e.g. “E” field; see Figs. 16-17 and Col. 24, lines 47-51) through the thickness of the layer of piezoelectric material (62) in a biased region (e.g. “magnetic functional elements” 66) in the layer of piezoelectric material (62), wherein the biased region (66) in the piezoelectric material (62) has an aspect ratio (i.e. length:width as defined by ¶ [0021] of applicant’s Specification) greater than one (e.g. as reasonably evidenced by the rectangular shape shown in Figs. 16-17; see also Col. 8, Lines 37-40 teaching “a magnetic functional element may be formed by laying two magnetic thin films showing respective directions of magnetic anisotropy that intersect each other rectangularly” [emphasis examiner’s]) and is surrounded by an unbiased region (e.g. portions of piezoelectric material 62 located below separator grooves 65; see Fig. 15) of the layer of piezoelectric material (62).

Regarding Claim 19, Iwasaki ‘476 teaches the device of claim 1, wherein the bottom electrode (61) and the unpaired top electrode (64) are configured to apply the electric field (E) through the thickness of the layer of piezoelectric material (62) in the biased region (66; see Col. 24 teaching “arrow E in FIG. 16 indicates the direction of the electric field and that of the strain generated in the piezoelectric substrate 71 when a voltage is applied to the first electrode and the second electrode 73 selected for specific one of the magnetic functional elements”).

Regarding Claim 20, Iwasaki ‘476 teaches device of claim 1, wherein the bottom electrode (61) and the unpaired top electrode (64) are configured to detect the electric field (E) through the thickness of the layer of piezoelectric material (62) in the biased region (66; see Col. 20 teaching “the direction of magnetization of the memory magnetic layer 54 of the magnetic functional element 50 can be detected by utilizing, for example, the magnetic resistance effect as in the case of the MR section 36 of the above described magnetic functional element 30… [or] the direction of magnetization of the memory magnetic layer 54 may be detected by utilizing the Hall effect” – the examiner submits that one of ordinary skill in the art would readily appreciate how Iwasaki ‘476 anticipates this claim at least because magnetization and the Hall effect inherently involve electric fields).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki ‘476 in view of U.S. Patent No. 6,483,741 to Iwasaki et al. (from hereinafter Iwasaki ‘741, prior art of record).
Regarding Claim 2, Iwasaki ‘476 teaches the device of claim 1.
Iwasaki ‘476 may not explicitly teach that the island of magnetostrictive material (63) is disposed on the unpaired top electrode (64).
Iwasaki ‘741 does teach a similar magnetoelectric device (e.g. Figs. 7-11) comprising an island of magnetostrictive material (e.g. magnetic layer[s] 22/42; see Figs. 7 & 9 and Cols. 15-16 & Cols. 21-22) that is disposed on an unpaired top electrode (e.g. intermediate/connection control layer[s] 23/44).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to reconfigure the invention of Iwasaki ‘476 so that the island of magnetostrictive material (63) is disposed on the unpaired top electrode (64), because Iwasaki ‘741 demonstrates that this is an art-recognized equivalent arrangement used for the same purpose as a magnetostrictive memory device (see MPEP § 2144.06).

Regarding Claim 21 (as best understood), Iwasaki ‘476 and Iwasaki ‘741 teach the magnetoelectric device of claim 1, wherein the piezoelectric layer (e.g. layer 63 Iwasaki ‘476; layer 2 of Iwasaki ‘741) has a thickness in the range from 100 nm to 1 µm (see Fig. 4 and Col. 11, Lines 44-50 of Iwasaki ‘741 teaching “LiNbO3 layer having a thickness of 200 nm used as the piezoelectric layer 2”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer (62) of Iwasaki ‘476 having a thickness in the range as claimed, because Iwasaki ‘741 demonstrates that the claimed layer thickness is an art-recognized equivalent piezoelectric layer configuration used for the same purpose in a magnetoelectric semiconductor device. (See MPEP § 2144.06)  
Furthermore, it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer (62) of Iwasaki ‘476 having a thickness in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of piezoelectric layer thickness by routine experimentation to predictably achieve the desired level of induced strain. (See MPEP § 2144.05)
	


Claims 4 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki ‘476 in view of Iwasaki ‘741 as applied to Claim 21 above, and further in view of U.S. Pre-Grant Pub. 2015/0311434 to Loong et al. (from hereinafter Loong).
Regarding Claims 22-23 (as best understood), Iwasaki ‘476 and Iwasaki ‘741 teach the magnetoelectric device of claim 21, further comprising a substrate (not shown but see Col. 22, lines 62-67 of Iwasaki ‘476 teaching “the first electrode layer 61 of the piezoelectric layer 62 may be made to… operate as a substrate of the entire recording medium…[or] the layers may be formed on a glass or silicon substrate”) underlying the bottom electrode (61).
Iwasaki ‘476 may not explicitly teach that the substrate comprises a polymer substrate that does not prevent in-plane strain from being freely generated in the layer of piezoelectric material.
Loong does teach a similar magnetoelectric device (e.g. Fig. 2D; see ¶ [0057-69]) comprising a polymer substrate (e.g. 205; see ¶ [0060] teaching “[i]n order to further improve the magnetic and/or magnetoresistive properties of the magnetoresistive device 200, the second substrate 205 may be a deformable substrate, such as a flexible polymeric substrate, e.g. polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyethersulfone (PES), polyimide (PI), and polydimethylsiloxane (PDMS), etc.”) that does not prevent in-plane strain from being freely generated in a layer of piezoelectric material (e.g. magnetoresistive structure 201; see ¶ [0043-46]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the invention of Iwasaki ‘476 to include the polymer substrate of Loong, because the cited portions of Loong teach how a polymer substrate predictably improves the magnetoresistive properties of strain-driven magnetoelectric devices.  Furthermore, Loong demonstrates that polymer substrates are an art-recognized equivalent feature used for the same purpose in a strain-driven magnetostrictive device (see MPEP § 2144.06).

Regarding Claim 4, Iwasaki ‘476 and Loong teach the device of claim 1, wherein the layer of piezoelectric material (e.g. layer 61/71 Iwasaki ‘476; layer 201 of Loong) is not clamped to a substrate (as reasonably evidenced by the similar strain characteristics disclosed by Loong at ¶ [0057-69]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki ‘476 in view of U.S. Pre-Grant Pub. 2014/0042574 to Carman et al. (from hereinafter Carman, prior art of record).
Regarding Claim 5, Iwasaki ‘476 teaches the device of claim 1.
Iwasaki ‘476 may not explicitly teach that the piezoelectric material (62) is Pb(Mg1/3Nb2/3)O3]0.7-[PbTiO3]0.3.
Carman does teach a similar magnetoelectric device (e.g. Figs. 1-3) comprising a piezoelectric material (e.g. layer[s] 102/202/302; see ¶ [0078, 82, 154]) including Pb(Mg1/3Nb2/3)O3]0.7-[PbTiO3]0.3.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the piezoelectric material (62) of Iwasaki ‘476 comprising Pb(Mg1/3Nb2/3)O3]0.7-[PbTiO3]0.3, because Carman demonstrates that this material is an art recognized equivalent used for its piezoelectric properties (see MPEP § 2144.06-07).  

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 6 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 12/03/2020.
Regarding dependent Claim 2, applicant argues (see Remarks; pg. 10) that it would not have been obvious to rearrange the electrode (64) of Iwasaki ‘476 in the modified layer sequence of Iwasaki ‘741 because, applicant alleges, the intermediate/connection control layers (23/44) of Iwasaki ‘741 do not function as electrodes.  The examiner respectfully disagrees with applicant’s assessment of obviousness.
First, without conceding applicant’s position, the examiner denies that any proposed modification of the primary reference Iwasaki ‘476 should require that each individual feature operate in an identical manner after said modification (i.e. function as an electrode).  Instead, the critical factor for any modification of a prior art reference is that the overall device be able to operate as intended (see MPEP § 2143 V).  In the instant case, the proposed modification achieves that requirement because secondary reference Iwasaki ‘741 demonstrates that modifying Iwasaki ‘476 as suggested still produces a functioning strain-driven magnetoresistive device.  Furthermore, the examiner submits that his obviousness determination involving the art-recognized equivalent structural configurations of secondary reference Iwasaki ‘741 only requires that the modified device still operate as intended.  The rejection has met that burden.
Second, the examiner contends that the intermediate/connection control layers (23/44) of Iwasaki ‘741 do, indeed, function as electrodes at least because Iwasaki ‘741 teaches that connection layers (23/44) are used to supply current to the stack of layers (21/22/23; see col. 17, lines 1-10 teaching “there can be adopted a material structure in which a stacked film of Cr/(Fe-Ag) is used as the intermediate layer 23. With this material structure, the magnetic coupling between the fixed magnetization layer 21 and the magnetic layer 22 to be controlled can be cut off by supplying a current to the stacked layer of Cr/(Fe--Ag).  The method of controlling the magnetic coupling by turning on/off a current has an advantage that the operational speed is not limited to an electric capacity”).  Therefore, the examiner maintains that the obviousness rejection is proper, at least because the analogous connection layers (23/44) of Iwasaki ‘741 are used to conduct current in a magnetoresistive device.
Applicant further distinguishes (see Remarks; pg. 11) their invention over the prior art by extolling the benefits of their specific thin-film epitaxial processes.  However, the examiner points out that none of these process steps are currently recited in applicant’s claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. epitaxial thin-film growth and fabrication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892